UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7266



NICHOLAS WARNER JONES, a/k/a Charles Jones,

                                           Petitioner - Appellant,

          versus


PATRICK CONROY, Warden; J. JOSEPH CURRAN, JR.,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
1792-L)


Submitted:   September 20, 2001       Decided:   September 28, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas Warner Jones appeals the district court’s order con-

struing his petition for a writ of mandamus as a motion for

reconsideration of a previous order dismissing as successive his 28

U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition, and denying such

motion. We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See Jones v. Conroy, No. CA-01-1792-L (D. Md.

filed Aug. 1, 2001; entered Aug. 3, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2